Voting time (continued)
Before the vote, we will hear speeches from the chairs of the political groups on the election of the new Commission.
Mr President, Mr López Garrido, President of the Commission, thank you for giving me the opportunity to say why I firmly believe, on behalf of the Group of the European People's Party (Christian Democrats), that Mr Barroso and his College of Commissioners, assisted by members of staff from the Commission, will be equal to the challenges that they face.
Europe was born of an international crisis and, for the first time in 60 years, it is facing a new international crisis that is of a different type but that is undoubtedly serious and dangerous. It is overcoming it, although we are not yet out of the woods. The euro has done its job as a monetary shield; there will never be enough words to say how much we owe it: the automatic stabilisers, those famous solidarity mechanisms, which are too ... You have benefited a great deal from them, my friends!
(Applause)
Where would you be now without the solidarity stabilisers? Too often they have been regarded as a burden weighing down our economies, but they have done a great deal to keep the European model afloat. An attractive, much-copied model to which our fellow citizens are rightly attached, but which is being called into question by new challenges.
The world has become multipolar, but not in the way we dreamed; we dreamed that it would be idealistic, peaceful and multilateral. No, the world has become one of competition, of a struggle - a peaceful one, certainly, but a fierce one - to impose one's model on the others.
In the face of this challenge, the Union, which has so many tools at its disposal, must not waste them. It must remain true to itself, by embracing ideas and people, and by pioneering the fight against global warming, but it must also arm itself with the resources to compete.
That is, I know, what the new Commission is going to strive to achieve with us. We all know about Europe's weaknesses: demographics, lack of future expenditure, industrial challenges, government deficit, weak economic governance. That is one more reason why we should make the most of our tools: the euro and monetary policy, technological achievements, industrial flagships, agricultural potential to guarantee the food security of our 500 million fellow citizens.
To this end, I expect the Commission to show imagination and leadership in the European legislation that we will be called on to adopt. I expect it to defend European interests, to demand reciprocity from our partners and to have no hesitation in resorting to the legal means at its disposal in the event of violations.
Commissioners, it is your responsibility, with us, with the Council, to complete the internal market. To do so, we must break taboos such as those of taxation and of the social dimension. The Member States can no longer act as though these two areas are restricted and untouchable competences, beyond the scope of common action.
At the same time, however, we must be much more forceful with regard to the external challenges: security and defence, but also trade, technological and industrial standards, and environmental standards. Europe must defend its values, peace and the prosperity of its citizens. Europe must be an international player and not merely an area of prosperity and of law. It must not deprive itself of the tools that come with its power.
The PPE Group expects the Commission to work effectively on all these fronts, at the same time. If it does so - and I have no reason to doubt it - it will always have the support of the PPE Group.
Mr Barroso, the PPE Group has faith in you; it asks you to be bold, to reform. It asks you to be far-sighted, for the benefit of the cause that brings us together: the creation of political Europe.
(Applause)
Mr President, ladies and gentlemen, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament has not made its decision lightly. We voted on the President of the Commission five months ago in this House and although we did not give him our support then, he received the majority vote. On the basis of this majority, which regrettably rested on people who are actually not in favour of the Treaty of Lisbon, he has presented a College to us and today we are to assess this College.
It is also necessary for us to assess this College. There are two options open to us: we can go and divide this House into those on the Right and those on the Left. These two groups have conflicting ideologies and must vote accordingly. That is one option. However, this is not the way that Europe works. We do not have a majority in this Parliament. The Group of the European People's Party (Christian Democrats) does not have a majority in this Parliament either, nor has the Group of the Alliance of Liberals and Democrats for Europe. Europe is not an entity in which any political force whatsoever can alone cobble together a majority and say that Europe will now be governed in a particular way. Europe is a permanent compromise. That is what sometimes makes it so cumbersome and also so difficult to understand. However, better a permanent compromise, which leads to successes and more social justice, than an ideological battle that ultimately fizzles out without any tangible results.
(Applause)
It is therefore very difficult for us to weigh up the benefits. Of course, we all enjoy a tussle. I, too, enjoy arguing principles with fellow Members from other groups, but Europe also needs tangible results. We therefore asked ourselves what we, as Social Democrats - as Socialists and Democrats - can call for and get accepted. We then defined criteria. One criterion was that we wanted the political force that is the second-strongest force in Europe to be represented on a higher level in this Commission. We therefore wanted the High Representative for Foreign Affairs and Security Policy and we succeeded in getting this post in place.
I would like to say something with regard to the person holding this post. Baroness Ashton must not allow herself to be called a communist in this Parliament by a man who, in France, has been convicted of denying the Holocaust. Baroness Ashton has our full support.
(Sustained applause)
We asked whether we could introduce a social impact assessment into European Union legislation as a regulatory mechanism. For us, the question was whether measures - such as the Services Directive in the past - could still be set in motion at all. No, we wanted a mechanism for examining any measures that this Commission is to take in terms of their impact on the social security systems of the Member States before they are taken. This was incorporated. We wanted - and, for me, this is a quantum leap in European policy - the legislative resolutions of this Parliament to be turned into the Commission's own legislative initiatives within a year. That is a huge step forward, because it means that the right of initiative of this Parliament, which unfortunately does not exist, will be secured by indirect means. We see this as significant progress.
Ultimately, as the second-strongest force in this Parliament and also as a group without which no qualified majority would be possible in this House, we wanted to be represented in the Commission. Three of the seven vice-presidents are Social Democrats. In this respect, you have largely accommodated us. In recent weeks and months, we have voiced many concerns, including in our debate this morning. In weighing up these concerns against the progress made, we decided to offer you our support for the next five years. When I say 'you', I mean the College of Commissioners. You can count on our support if you take seriously what I say to you: Europe will either be a social Europe or it will fail. It is our joint responsibility to ensure that it becomes a more social Europe. The S&D Group will support this Commission.
(Applause)
on behalf of the ALDE Group. - Mr President, my group will offer its support to the European Commission. The Alliance of Liberals and Democrats is a responsible group and we firmly believe that the next five years will be so critical for the European Union and European citizens that we will need a Commission that will have broad pro-European support in this Parliament.
But let me also be very clear. Our support is conditional, more so than during the last five years. We expect the new European Commission to be the engine of the European Union. We want a Commission with a bolder, more ambitious and more integrated economic and social approach, a Commission that is at the forefront of such a strategy - a strategy that can force Member States to do what they have to do.
I think that, certainly in the eurozone, we have to recognise that there is a great need for a true economic and social pillar next to the existing monetary pillar. The problems in the eurozone today are clear proof of the failure of the weak approach that we have followed over the last 10 years with the so-called open coordination method. The same is true in other areas - on climate change, on foreign policy and on defence policy.
The basic assumption behind this new bold approach is the recognition that in fact, in the multipolar world of tomorrow, Europe cannot play a significant role without being more effective and without further deepening its own integration in the near future. We expect you to embrace this assumption and to come forward with clear, firm and ambitious proposals and reforms in all these fields. We expect that, to achieve this, the Commission will use the right of initiative to its full potential. I am clearly talking about the Commission as a whole, working as a college, as a cohesive political body pushing European integration forward. A strong Commission may be helpful, but a strong Commission in that respect is indispensable.
The Lisbon Treaty offers new tools and has enhanced our capacity for action. High Representative Ashton, we ask you to use these new tools. We expect more from a High Representative than we have seen until now. Your role demands it and the European Union requires it. Take the opportunities. The lesson we learned from Haiti is an example. Put the report to establish a European civil protection force on the Council table immediately. Having said that, my group will support this Commission, with its strong liberal presence, and we are prepared to offer our commitment to advance the European cause with her.
(Applause)
Mr President, you know very well that the Group of the Greens/European Free Alliance will not vote for this Commission, and, at the same time, we are offering you our ideas, our imagination and our European determination.
Mr Barroso, do not play the game of saying that those who fail to vote for the Commission are against Europe. Not with us, the European Greens. You can play that game with others, but not with us. We propose to cooperate unconditionally with you if you wish to make progress on a European tax system. If you wish Europe to have its own resources, we will support you against the Member States' defence of their economic sovereignty. I will name them: whether it be Germany, or France, we will support you.
If you wish to be the guardians of the treaties - there are, for example, negotiations taking place today within the Council aimed at returning the refugees to Libya, and we ask the Council to tell us what the legal basis of those negotiations is. Will Parliament be part of the ordinary legislative procedure? The Council tells us: 'you will be told that at the end of the negotiations'. That is impossible; it is the Commission's responsibility to intervene to ensure that the European institutions are informed of the legal basis of those negotiations.
I can give you a whole host of examples. If you want to make progress on climate change, if you want Europe to go further than the three times twenty, if you want to get closer to 30%, you will have the support of the entire Verts/ALE Group. If you want to go further in the field of financial regulation after the financial crisis, you will have our full support. If you and your Commission want to go further with regard to the protection of Europe, you will have our support. If you want to solve the Cyprus problem, you will have our support. If you want to see an end, finally, to this crazy situation in which a country such as Greece - as I said earlier - spends 4.3% of its GDP on defence, you will have our support. You will have it unconditionally!
For this reason, Mr Barroso, I am saying that we will vote 'No' now, but that we may be making a mistake. We know that we made a mistake last time where Mr Dimas was concerned. We made a mistake, and we admit it. Therefore, if you can live up to our dreams, and not live up to the expectations that we have of you following today, we will say frankly that we made a mistake, and we will support you.
(Applause)
on behalf of the ECR Group. - Mr President, some Member States believe the nomination of a Commissioner is a useful opportunity to sort out a domestic problem or settle a political debt. The European Commission should bring together the most talented and effective political leaders from across Europe, people with experience and competence to help it address the enormous challenges we face.
After years of institutional wrangling, Europe needs to refocus its efforts on delivering results in areas where it can add value to the work of the Member States, and where our fellow citizens expect the nations of Europe to cooperate. It must support efforts to nurture fragile economic recovery and to generate growth and jobs, and has to play a leading role in tackling energy security and climate change. It must propose central reforms to the European budget and many of the key expenditure programmes.
In Mr Barroso, we have the right leader to take the Commission forward. In his political guidelines, he outlines an ambitious agenda to focus on the issues that matter, an agenda which, in general, we support. Every single Member State should have backed his efforts by sending the strongest possible nominee as Commissioner, and in some cases, he has been badly let down. Of course he must back every member of his team - we would expect nothing less from a leader in his position - and, in organising his team, although we question some portfolios, he has probably done his best with what he has got.
But whilst some nominees are excellent and performed well in the hearings, others are mediocre and made a poor impression. Some distanced themselves from his own political guidelines. Mr President, if the vote is favourable, we will, of course, engage constructively with every Commissioner and we still hope to be positively surprised, but please let us at least have an annual assessment by this Parliament of the Commission.
This is still a fundamentally flawed process and one we cannot endorse fully. For these reasons, the European Conservatives and Reformists will today abstain on this vote. Some groups are disunited; we are united in that position.
Mr President, Mr Barroso, ladies and gentlemen, my group also participated actively in the hearings of the candidates. Some of them made a thoroughly positive impression on us. We are less enthusiastic about the new arrangement of many of the portfolios. That also includes the rather mysterious - although perhaps soon to be less mysterious - area of responsibility of the High Representative for Foreign Affairs and Security Policy, who is also Vice-President of the Commission.
However, we found many of the candidates disappointing in terms of their specialist knowledge. In this regard, all of our questions related primarily to political projects. In what direction should the European integration process go? Which measures are most important to the Commission candidate? There were far too many vague answers to these questions and answers that, politically speaking, we do not support. Despite claims of a more social Europe, they persisted in advocating a route towards deregulation, privatisation or the flexicurity concept. The flexibility of workers was the top priority and social security was right at the bottom.
Climate protection is on the agenda, but we are not seeing a move away from coal-powered generation of electricity or from nuclear power. I do not see the EU taking a leading role in climate protection and in development aid. Nothing has been said about consistent disarmament, especially with regard to nuclear weapons within Europe. Mr Barroso, Mr President, as much as I appreciate the candidates coming forward for the hearing, my group is unable to give your College a positive vote.
on behalf of the EFD Group. - Mr President, in generations to come, children will be told a story. They will be told that once upon a time, Europe was divided; there was a big wall down the middle of it and the people in the East were very poor and they had no democracy, and they lived under an evil system called Communism that killed millions of its own people. But, joy of joys, the wall came down and we finished up with 27 nations, and those people lived in democracy and 500 million people lived in peace...
( Applause)
There is more. I promise you, there is more.
(Applause)
Well, I must say that is the first time I have ever received such applause and I am tempted, Mr Verhofstadt, to sit down but, if I may, sadly, the story continues.
The politicians in charge became very greedy; they wanted money for themselves and they wanted power. So they resorted to lies and deceit, they staged the most spectacular bureaucratic coup d'état that the world had ever seen. But they did not need to use any bullets to do it. They were much cleverer, much more scheming than that. What they did is they put in place a new treaty - it was called the Lisbon Treaty. Then they gave 27 people total unlimited power. These would have been the people who made all the laws. Of course, they already had a flag, and they already had an anthem, but they went about building a new state. But they ignored the people. What they did, whether they knew it or not, was to recreate the very evil system that the people in Eastern Europe had lived under before. But the incredible thing was that many of the new bosses had also worked for that same evil system before. Well, of course, the plan was flawed and their fanciful monetary scheme collapsed. But, still, the new bosses would not listen to the people. No, they made life tougher and tougher: they put tens of millions into poverty; they denied people a say and, in the end, those people had to resort to violence to get back their nation states and their democracies.
The moral of the story is that they had learnt nothing from history. Members of the European Parliament, before you give this Commission power, remember that 60 years ago, an Iron Curtain came down on Europe but now, with this Commission, there is an economic iron fist and it is being felt in Greece today.
(The President cut off the speaker)
(DE) Mr President, after the fairytale that you have just heard, I would like to return to reality. My son is seventeen years old and is studying English very intensively, because he knows that English is the working language, and he hopes that it will help him to get an appropriate job. He is an enthusiastic European, but is dissatisfied with European politics - and rightly so. In Germany, the magazine Der Spiegel is already writing about widespread political contempt - and rightly so. Nevertheless, millions of young Europeans want a functional, competent and bold democracy in the 21st century. Yet, what are we being offered here today by the Commission? Are these the competent people - and the best people - that we need?
Those of us up here in the back row represent an independent group of citizens who have played a key role in ensuring that the right-wing radicals in this House do not set up a group once again. We are passionate pro-Europeans, but this is precisely why we are extremely disappointed by the people that you have presented us with and by the quality of these people. Would we employ an assistant here who becomes a laughing stock like Günther Oettinger has done on YouTube in 'Oettinger talking English'? Presumably not. From the point of view of competence, would we want to deal with an Austrian Commissioner who has not proven himself at all in his area.
Mr Barroso, there are very many experienced parliamentarians here in Parliament that you could adorn yourself with. You have one of them, for example, in the shape of the Swede, that is true. Yet, why do you not want Mr Karas? Why have you not taken a German from here, instead of the ones you have? Because you are not allowed to. Because, despite the Treaty of Lisbon, we are still restrained, because we are still not so independent that we can make sovereign decisions - you cannot and neither can we as Parliament.
Unfortunately, we are also still not allowed to elect individual commissioners. That is a type of democracy that we had in Austria in the 19th century. It is not appropriate for the Europe that we need, of which we dream. Please take heed: if you continue in this way, you will be playing into the hands of the nationalists and, indeed, the opponents of the EU. Instead, we need more democracy.
(FR) Mr President, my sentiments exactly. I shall be very brief. Mr President, ladies and gentlemen, Mr Schulz has referred to me - not by name but precisely enough - as having been found guilty of revisionism by the French courts.
I would like to tell Mr Schulz that he is mistaken, and I have at his disposal, and at the disposal of the entire European Parliament Committee on immunities, the momentous decision of the French supreme court, the Court of Cassation, which overturned all the sentences handed down to me and which, in its exceptional judgment, declared that I had been prosecuted on the basis of parts of sentences artificially put together to form a statement and that, furthermore, though cobbled together in this way by my political opponents, this statement did not come within the provisions of the law. This is an exceptionally rare decision, since the Court overturned a lower court ruling and decided the case itself, which happens very rarely with the French Court of Cassation. This overturning of a ruling and judgment of a case by the Court of Cassation became part of our legal history for the first time during the Dreyfus affair. Therefore, Mr Gollnisch is as innocent as Mr Dreyfus.
(The President interrupted the speaker)
I should like to add something. I did not say that Baroness Ashton was a communist. I said that she was one of those pacifists who Lenin might have called a fellow traveller.
(The President cut off the speaker)
Thank you. It was only supposed to be a personal statement.